

114 HRES 821 IH: Urging the Government of Gabon to respect democratic principles during the August 2016 presidential elections.
U.S. House of Representatives
2016-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV114th CONGRESS2d SessionH. RES. 821IN THE HOUSE OF REPRESENTATIVESJuly 12, 2016Mr. Smith of New Jersey (for himself, Mr. Engel, Mr. Royce, and Mr. Meeks) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONUrging the Government of Gabon to respect democratic principles during the August 2016 presidential
			 elections.
	
 Whereas the United States has deep interests in the political freedom, democratic stability, and regional leadership of Gabon;
 Whereas Gabon boasts a per capita income four times that of most sub-Saharan African nations, but because of high income inequality, a large proportion of the population remains poor;
 Whereas despite constrained political conditions, Gabon's small population, abundant natural resources, and considerable foreign support have helped make it one of the more stable African countries;
 Whereas Gabon gained independence from France in 1960 and Omar Bongo Ondimba became president in 1967, solidifying the Gabonese Democratic Party (PDG) dominance of power ever since;
 Whereas Gabon adopted a constitution in 1991 that formalized a multiparty system and imposed a two-term presidential term limit;
 Whereas the constitution was amended to remove presidential term limits in 2003; Whereas President Omar Bongo Ondima died in June 2009 after more than 40 years in power, making him one of Africa’s longest serving heads of state;
 Whereas following the death of President Omar Bongo Ondima, elections were hastily organized in August 2009 in which the son of the former president, Ali Bongo Ondimba, was elected with 41 percent of the vote;
 Whereas the legitimacy of the 2009 election results was largely disputed by opposition parties and civil society, and greatly increased political tensions in the country since;
 Whereas the Department of State reported that the 2009 elections were plagued with instances of destructive demonstrations, human rights abuses, irregularities of voter registration lists, improperly guarded polls, unfair censorship of news coverage, and post-election violence;
 Whereas Gabon is scheduled to hold presidential elections in August 2016; Whereas a free and fair election in Gabon holds regional significance as an example for other African countries that have elections scheduled in the near future;
 Whereas the citizens of Gabon have demonstrated their support for the democratic process and have actively participated in political parties and elections;
 Whereas tensions in Gabon are growing from grievances about the legal framework of elections, including respect of the constitution and current laws, independence of institutions within the electoral system, terms limits, and the lack of representation of civil society on election management bodies;
 Whereas since the 2009 presidential election, some political demonstrations have been met with tension and violence, which have only been exacerbated by the lack of equal access to public and private media by opposition parties and civil society organizations;
 Whereas certain innovative institutions in Gabon, such as the National Council for Democracy (CND) and the office of the Mediator of the Republic, can potentially play a positive role in fostering citizen participation in elections and advance democratic principles; and
 Whereas there is concern for misconduct in the upcoming elections, including the mishandling of voter registration, creating barriers to election day polling, and the integrity of the election results: Now, therefore, be it
	
 That the House of Representatives— (1)calls on the Gabonese Government to—
 (A)hold orderly, peaceful, free, and fair presidential elections in August 2016 in order to ensure stability and long-term growth of Gabon;
 (B)guarantee fair and open participation of opposition parties; and (C)guarantee the freedom of speech and assembly of all Gabonese citizens;
 (2)encourages continued efforts toward the consolidation of democracy through increased dialogue and concrete actions to address constitutional and legal framework of electoral systems and supports Gabonese organizations that work to further strengthen democratic processes;
 (3)calls on the citizens of Gabon to fully and peacefully participate in the presidential elections; and
 (4)calls on the United States and other international partners, especially electoral focused nongovernmental organizations, to help create an environment which facilitates open communication, guarantees free and fair elections, encourages voter participation, and fosters a robust civil society.
			